15-4147
    Singh v. Sessions
                                                                                            BIA
                                                                                  Christensen, IJ
                                                                                  A200 777 599

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    20th day of September, two thousand seventeen.

    PRESENT:
             REENA RAGGI,
             PETER W. HALL,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    RUPINDER SINGH,
             Petitioner,

                        v.                                              15-4147
                                                                        NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.*
    _____________________________________

    FOR PETITIONER:                       Genet Getachew, Brooklyn, N.Y.

    FOR RESPONDENT:                       Benjamin C. Mizer, Principal Deputy
                                          Assistant Attorney General; Jesse

    * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Jefferson B.
    Sessions III is automatically substituted for former Attorney General Loretta E. Lynch as
    Respondent.
                               Matthew Bless, Senior Litigation
                               Counsel; Neelam Ihsanullah, Trial
                               Attorney, Office of Immigration
                               Litigation, United States
                               Department of Justice, Washington
                               D.C.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Rupinder Singh, a native and citizen of India,

seeks review of a November 24, 2015, decision of the BIA

affirming a May 28, 2014, decision of an Immigration Judge

(“IJ”) denying Singh’s application for withholding of removal

and relief under the Convention Against Torture (“CAT”).            In

re Rupinder Singh, No. A200 777 599 (B.I.A. Nov. 24, 2015), aff’g

No. A200 777 599 (Immig. Ct. N.Y. City May 28, 2014).       We assume

the   parties’   familiarity    with    the   underlying   facts   and

procedural history in this case.

      Under the circumstances of this case, we have reviewed the

decisions of both the IJ and the BIA.      Yun-Zui Guan v. Gonzales,

432 F.3d 391, 394 (2d Cir. 2005).       The applicable standards of

review are well established.          See 8 U.S.C. § 1252(b)(4)(B);

see also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir.

2008).

                                  2
       The governing REAL ID Act credibility standard provides

that    the    agency     must     “[c]onsider[]     the    totality   of   the

circumstances,” and may base a credibility finding on an

applicant’s         “demeanor,      candor,     or   responsiveness,”       the

plausibility of his account, and inconsistencies between his

statements and other evidence “without regard to whether” those

inconsistencies go “to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

“We    defer    .    .   .   to    an    IJ’s   credibility    determination

unless . . . it is plain that no reasonable fact-finder could

make such an adverse credibility ruling.”              Xiu Xia Lin, 534 F.3d

at 167.       Further, “[a] petitioner must do more than offer a

plausible explanation for his inconsistent statements to secure

relief; he must demonstrate that a reasonable fact-finder would

be compelled to credit his testimony.”               Majidi v. Gonzales, 430

F.3d 77, 80 (2d Cir. 2005) (internal quotation marks omitted)

(emphasis in original).                 For the reasons that follow, we

conclude that substantial evidence supports the agency’s

determination that Singh was not credible.

       First, the credibility determination is supported by the

inconsistencies          between    Singh’s     testimony     and   supporting

affidavits regarding who intervened to save him and who was


                                          3
present at the March 2010 attack.       See Xiu Xia Lin, 534 F.3d

at 163-64.     Singh testified that two friends rushed out of a

nearby building to save him: one friend, Harpreet, attempted

to stop his attackers; and his other friend, Harjit, drove him

away on a motorbike.      However, Harpreet’s affidavit made no

mention of being present and trying to stop Singh’s attackers,

and Harjit’s affidavit made no mention of being present and

rescuing Singh on his motorbike.      The IJ was not compelled to

accept Singh’s explanation that these details were omitted

because people are sometimes afraid to tell the truth.            See

Majidi, 430 F. 3d at 80.

    Second,     the   agency   reasonably   based   the   credibility

determination on the inconsistency between Singh’s testimony

and his application statement about where he went after the May

2010 attack.     See Xiu Xia Lin, 534 F.3d at 163-64.          Singh

testified that he went to his uncle’s house and hid for nearly

two months.     Singh’s application, however, stated that he was

afraid to return to his uncle’s house and instead stayed with

a friend.     When asked to explain this discrepancy, Singh said

for the first time that he stayed with his uncle and then stayed

with his friend.       The IJ was not compelled to accept this

explanation because it was inconsistent with Singh’s prior


                                  4
testimony.    See Majidi, 430 F.3d at 80.

     Third, the IJ reasonably found Singh’s credibility further

undermined by the striking similarity between Harpreet’s and

Harjit’s affidavits.      Cf. Mei Chai Ye v. U.S. Dep’t of Justice,

489 F.3d 517, 526 (2d Cir. 2007).       Singh does not challenge this

finding on appeal, and therefore it stands as a valid basis for

the credibility determination.          See Norton v. Sam’s Club, 145

F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued

in the briefs are considered waived and normally will not be

addressed on appeal.”).

     Lastly, the agency reasonably determined that Singh’s

documentary evidence did not rehabilitate his credibility.            An

applicant’s failure to corroborate testimony may bear on

credibility, either because the absence of particular evidence

is   viewed   as    suspicious,    or     “because   the    absence   of

corroboration      in   general   makes    an   applicant    unable   to

rehabilitate testimony that has already been called into

question.”    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

2007).   As noted above, Harpreet’s and Harjit’s affidavits

contained striking similarities, and the agency reasonably

questioned their authenticity.         See Xiao Ji Chen v. U.S. Dep’t

of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (observing that


                                   5
the weight accorded to documentary evidence lies largely within

the agency’s discretion).   And the agency did not err in finding

that Singh’s remaining affidavits from his parents and a friend

were entitled to little weight because they were from witnesses

not available for cross-examination.       See In re H-L-H- &

Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (giving diminished

weight to letters from relatives because they were from

interested witnesses not subject to cross-examination), rev’d

on other grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d

Cir. 2012).

    Given the agency’s foregoing findings regarding

inconsistency and corroboration, the totality of the

circumstances supports the IJ’s adverse credibility

determination.    See Xiu Xia Lin, 534 F.3d at 165-66.      A

reasonable adjudicator would not be compelled to conclude

otherwise.    See id. at 167.   Despite Singh’s arguments to the

contrary, these inconsistencies were not minor and went to the

very heart of Singh’s claim of past persecution.      The

credibility finding is dispositive of the claim for withholding

of removal and the claim for CAT relief because both claims are

based on the same factual predicate.   See Paul v. Gonzales, 444

F.3d 148, 156-57 (2d Cir. 2006).


                                6
    For the foregoing reasons, the petition for review is

DENIED.

                          FOR THE COURT:
                          Catherine O’Hagan Wolfe, Clerk




                           7